780 N.W.2d 572 (2010)
Artina Tinsley HARDMAN, Plaintiff-Appellant,
v.
CITY OF DETROIT, Detroit Police Department, Police Officer Adrien Cannon, and Police Officer Ursula Miller, Defendants-Appellees, and
Police Officer Charo Turner and George Wright, Defendants.
Docket No. 139817. COA No. 284252.
Supreme Court of Michigan.
April 7, 2010.

Order
On order of the Court, the application for leave to appeal the September 3, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and HATHAWAY, J., would grant leave to appeal.